 1 MCGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-167 TLN
12                                Plaintiff,            STIPULATION AND ORDER REGARDING
                                                        SENTENCING HEARING
13                          v.
                                                        DATE: February 21, 2019
14   KEVIN LEE CO,                                      TIME: 9:30 a.m.
                                                        COURT: Hon. Troy L. Nunley
15                               Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through his counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for a status hearing regarding sentencing on

21 February 21, 2019. ECF No. 46.

22          2.     By this stipulation, the parties request that the Court vacate the February 21, 2019, status

23 hearing, and set this case for a sentencing hearing and the entry of judgment on July 25, 2019, at 9:30

24 a.m.

25          3.     The parties further request that the Court refer the defendant to U.S. Probation for the

26 preparation of a presentence report.

27          IT IS SO STIPULATED.

28

      STIPULATION REGARDING SENTENCING HEARING           1
                                                      MCGREGOR W. SCOTT
 1   Dated: February 19, 2019                         United States Attorney
 2
                                                      /s/ BRIAN A. FOGERTY
 3                                                    BRIAN A. FOGERTY
                                                      Assistant United States Attorney
 4

 5
     Dated: February 19, 2019                         /s/ DONALD H. HELLER
 6                                                    DONALD H. HELLER
 7                                                    Counsel for Defendant
                                                      KEVIN LEE CO
 8

 9

10

11                                              ORDER

12        IT IS SO ORDERED.

13 Dated: February 20, 2019

14

15                                                     Troy L. Nunley
                                                       United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING SENTENCING HEARING     2
